DETAILED ACTION
This office action is a response to the amendment and arguments filed on August 26, 2022.
Claims 1, 2, 4-15, 17-22 are pending.
Claims 1, 2, 4-15 and 17-22 are allowed.
Claims 23 and 27 are rejected.
Claims 24-26 and 28-30 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11-12, filed August 26, 2022, with respect to the rejection of Claims 1-7, 12 and 14-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-7, 12 and 14-20 under 35 U.S.C. §103 has been withdrawn. 

Applicant's arguments, see Page 12-14, filed August 26, 2022, with respect to the rejection of claim 23 and 27 under 35 U.S.C. §103 as being unpatentable over Hu in view of Xiao and Li have been fully considered but they are not persuasive.  The rejection has been revised and set forth according to the amended claims (See Office Action).

A. Applicant argues as follows:
Applicant respectfully submits that HU, XIAO, and LI do not disclose each and every feature recited in claim 23, as amended. For example, HU, XIAO, and LI do not disclose at least "receive an indication that a directional listen-before-talk (LBT) procedure succeeded using a sensing beam associated with an energy detection threshold (EDT), wherein the EDT is based at least in part on an effective isotropic radiated power (EIRP) associated with transmissions during a channel occupancy time (COT)," as recited in claim 23, as amended. The Examiner alleges that paragraphs 45-72 of HU disclose "receive an indication that a directional listen-before-talk (LBT) procedure succeeded using a sensing beam associated with an energy detection threshold (EDT)," as recited in claim 23, as previously presented. See Non-Final Office Action, page 19. Applicant submits that HU does not disclose or suggest the above features of claim 23, as amended.
XIAO and LI fail to cure the deficiencies of HU that are discussed above with regard to independent claim 23. 
For at least the foregoing reasons, Applicant submits that claim 23, as amended, is patentable over HU, XIAO, and LI. 
Independent claim 27, as amended, recites similar features. Therefore, independent claims 23 and 27, and the claims that depend thereon, are patentable over the cited sections of HU, XIAO, and LI.

Examiner respectfully disagrees. Examiner notes the rejection has been revised and set forth below according to the amended claims. Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Prior art reference Hu is directed to directional listen before talk utilizing energy levels in its listen before talk procedure (Hu Figure 1-6 and 14; Paragraph [0005 and 0120]). Prior art reference Hu is not cited for teaching wherein the energy detection threshold (EDT) is based at least in part on an effective isotropic radiated power (EIRP) associated with transmissions during a channel occupancy time (COT).
	Prior art reference Xiao is cited for teaching wherein the energy detection threshold (EDT) is based at least in part on an effective isotropic radiated power (EIRP) associated with transmissions during a channel occupancy time (COT). Xiao teaches adapting by a transmission device the sensing threshold in accordance with a difference between an effective isotropic radiated power (EIRP) of the of the sensing beam when it is used for transmitting and a maximum EIRP of the at least one transmit beam. Further  transmitting, by the transmitting device, physical layer channels or signals during the COT using one or more transmit beams with an EIRP smaller than a maximum EIRP value (Xiao Page 3 [Line 15-28]). Further as shown in Figure 6 and Page 6 [Line 3-15] of Xiao The communicating device performs a CCA during CCA interval 606, where CCA interval may be greater than or equal to 20 microseconds in duration with a CCA threshold of -73 dBm/MHz + (23-maxEIRP), where maxEIRP is the maximum equivalent isotropic radiated power (a measure of transmitted power). If, during CCA interval 606, communicating device determines that the channel is idle, the communicating device makes a transmission during a COT (with a duration ranging from 1 to milliseconds). The COT occurs during a portion 608 of the frame period. A remainder of the frame period, referred to as idle period 610, is greater than or equal to 5 percent of portion 608 and 50 microseconds. During idle period 610, communicating devices can perform channel sensing in CCA interval 612. Xiao continues in pages 26-30 with various examples of adapting the sensing energy detection threshold during a channel occupancy time using an EIRP associated with the transmission during a channel occupancy time (COT). As multiple transmission beams may be used during a COT after sensing/ CCA, instead of measuring the difference between the EIRP of the sensing beam and the EIRP of a specific transmission beam, the difference between the EIRP of the sensing beam and the maximum EIRP of the beams that may be used for transmission during the COT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu with the teachings of Xiao. Xiao provides a solution in which directional antennas increases the antenna gain, and makes possible to improved spatial reuse, thus allowing several transmissions to take place in the same space. The directional channel sensing limits, the sensing of interferers, to a smaller space volume, and therefore has a higher probability in detecting that the channel is clear, while limiting the exposed node area (Xiao Abstract; Page 1, 2, 13 [Line 7] and 14 [Line 13]).
Thus the references do teach each and every element of newly amended Claim 23 and 27. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. U.S. Patent Application Publication 2022/0124806, hereinafter Hu, in view of Xiao et al. WIPO Publication WO 2021/108817, hereinafter Xiao, and Li et al. U.S. Patent Application Publication 2019/0200389, hereinafter Li.

Regarding Claim 23, Hu disclose a transmitter node for wireless communication, comprising: a memory; and one or more processors, coupled to the memory (Hu Figure 1-6 and 14; Paragraph [0203-0227]), configured to: 
receive an indication that a directional listen-before-talk (LBT) procedure succeeded using a sensing beam associated with an energy detection threshold (EDT) (Figure 2-6; Paragraph [0005, 0045-0072 and 0120] Detection of energy levels in listen before talk procedure; The medium in a specific beam (e.g., the status of a specific beam) is determined by comparing the detected energy in that specific beam to a specific threshold value in that specific beam (e.g., a medium is busy if the detected energy is larger than the threshold for a fixed time duration, otherwise the medium is idle)); 
determine whether a transmit beam is eligible to be used to transmit during a channel occupancy time (COT) that is initiated based at least in part on the indication that the directional LBT procedure succeeded using the sensing beam (Figure 2-6; Paragraph [0045-0072] The transmitting node (base station or UE) performs directional listen before talk, receives control signaling indicating a configuration and transmits a notification that the directional LBT procedure has succeeded using control signaling to start a channel occupancy time); 
and transmit using the transmit beam during the COT based at least in part on determining that the transmit beam is eligible to be used to transmit during the COT (Figure 2-6; UL and Downlink data for respective transmitting node following LBT procedure and thresholds during acquired channel occupancy time).
Hu disclose directional listen before talk taking into consideration energy levels but fail to go into specific detail regarding an energy detection threshold (EDT), wherein the EDT is based at least in part on an effective isotropic radiated power (EIRP) associated with transmissions during a channel occupancy time (COT).
However, Xiao more specifically teaches a an energy detection threshold (EDT), wherein the EDT is based at least in part on an effective isotropic radiated power (EIRP) associated with transmissions during a channel occupancy time (COT) (Figure 12; Page 1 [Line 30] – Page 2 [Line 5] Sensing, by the transmitting device during a sensing slot using a sensing beam, an availability of a channel for performing at least one transmission using at least one transmit beam; determining, by the transmitting device, a sensing threshold in accordance with the sensing beam and the at least one transmit beam; and determining, by the transmitting device, that the channel is idle in accordance with the sensing threshold, and based thereon, transmitting, by the transmitting device, on the channel using the at least one transmit beam; Xiao teaches adapting by a transmission device the sensing threshold in accordance with a difference between an effective isotropic radiated power (EIRP) of the of the sensing beam when it is used for transmitting and a maximum EIRP of the at least one transmit beam. Further  transmitting, by the transmitting device, physical layer channels or signals during the COT using one or more transmit beams with an EIRP smaller than a maximum EIRP value (Xiao Page 3 [Line 15-28]). Further as shown in Figure 6 and Page 6 [Line 3-15] The communicating device performs a CCA during CCA interval 606, where CCA interval may be greater than or equal to 20 microseconds in duration with a CCA threshold of -73 dBm/MHz + (23-maxEIRP), where maxEIRP is the maximum equivalent isotropic radiated power (a measure of transmitted power). If, during CCA interval 606, communicating device determines that the channel is idle, the communicating device makes a transmission during a COT (with a duration ranging from 1 to milliseconds). The COT occurs during a portion 608 of the frame period. A remainder of the frame period, referred to as idle period 610, is greater than or equal to 5 percent of portion 608 and 50 microseconds. During idle period 610, communicating devices can perform channel sensing in CCA interval 612. Xiao continues in pages 26-30 with various examples of adapting the sensing energy detection threshold during a channel occupancy time using an EIRP associated with the transmission during a channel occupancy time (COT). As multiple transmission beams may be used during a COT after sensing/ CCA, instead of measuring the difference between the EIRP of the sensing beam and the EIRP of a specific transmission beam, the difference between the EIRP of the sensing beam and the maximum EIRP of the beams that may be used for transmission during the COT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu with the teachings of Xiao. Xiao provides a solution in which directional antennas increases the antenna gain, and makes possible to improved spatial reuse, thus allowing several transmissions to take place in the same space. The directional channel sensing limits, the sensing of interferers, to a smaller space volume, and therefore has a higher probability in detecting that the channel is clear, while limiting the exposed node area (Xiao Abstract; Page 1, 2, 13 [Line 7] and 14 [Line 13]).
Hu in view of Xiao readily disclose the limitations of Claim 23 but may not go into specific detail regarding eligible transmit beams and determining whether a transmit beam is eligible to be used to transmit during a channel occupancy time (COT) that is initiated based at least in part on the indication that the directional LBT procedure succeeded using the sensing beam; and transmit using the transmit beam during the COT based at least in part on determining that the transmit beam is eligible to be used to transmit during the COT.
However, Li more specifically teaches eligible transmit beams and determining whether a transmit beam is eligible to be used to transmit during a channel occupancy time (COT) that is initiated based at least in part on the indication that the directional LBT procedure succeeded using the sensing beam; and transmit using the transmit beam during the COT based at least in part on determining that the transmit beam is eligible to be used to transmit during the COT (Paragraph [0006, 0062-0064 and 0142-0156] When a direction m used by the first transmitting node for transmitting the signals corresponds to a direction n used by the second transmitting node for transmitting the signals and signal transmission of the second transmitting node is performed in a Max Channel Occupancy Time (MCOT); A transmitting node may perform a first type of LBT (the first type of CCA) for a direction i. The direction i may include one or multiple beam directions corresponding to the direction j, i.e. transmitting direction j, used for transmitting the signals. The multiple beam directions may be a predefined group of beam directions, or a set of multiple beam directions, which may refer to a beam direction and at least may include the beam direction. It may show that the LBT may be implemented via monitoring a receiving signal. Therefore, the beam direction in the LBT may be the direction for receiving the beam; Relationship among the direction i, sixteen beam directions and the direction j may be that: (1) the direction i may be one of the 16 beam directions. (2) The direction i may be that corresponding to one of N beam groups. For instance, the 16 beams may be equally divided into N groups, such as N=4, therefore, the first to fourth beams may be allocated to a first group, the fifth to eighth beams may be allocated to a second group, and so on. The direction i may be the direction of one of the N groups of beams. This group of beams may include a beam of the direction j. When first type of LBT of the direction i passes, the transmitting node may begin to transmit signals on the corresponding direction j).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hu in view of Xiao with the teachings of Li. Li provides a solution in which directional LBT can be performed, when the LBT is performed before transmitting the signals, so that interference with other nodes on the UFB can be avoided and system gain can be improved. The performance of avoidance collision of the device based on SA is improved and the detection accuracy of the total received energy of the sub-band is improved (Li Abstract; Paragraph [0108-0109]).

Regarding Claims 27, see the rejection of Claims 23. Claims 27 is directed to a method of wireless communication by a transmitter node corresponding to the transmitter node of Claims 23 with the same features. Therefore the same rejection applies as the rejection of Claims 27.

Allowable Subject Matter
Claims 1, 2, 4-15 and 17-22 are allowed.

Claims 24-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 24 and 28, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claims, “determining a different EDT associated with the transmit beam based at least in part on a different EIRP and an operating bandwidth associated with the transmit beam.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claims 25, 26, 29 and 30 would also be allowable since they depend upon indicated allowable base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414